
	
		III
		110th CONGRESS
		1st Session
		S. RES. 388
		IN THE SENATE OF THE UNITED STATES
		
			December 5, 2007
			Mr. Crapo (for himself,
			 Mrs. Clinton, Mr. Lieberman, Ms.
			 Murkowski, Mr. Biden,
			 Mr. Bayh, Mr.
			 Whitehouse, and Mr. Reed)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			December 13, 2007
			Reported by Mr.
			 Leahy, without amendment
		
		
			December 17, 2007
			Considered and agreed to
		
		RESOLUTION
		Designating the week of February 4 through
		  February 8, 2008, as National Teen Dating Violence Awareness and
		  Prevention Week.
	
	
		Whereas 1 in 3 female teenagers in a dating relationship
			 has feared for her physical safety;
		Whereas 1 in 2 teenagers in a serious relationship has
			 compromised personal beliefs to please a partner;
		Whereas 1 in 5 teenagers in a serious relationship reports
			 having been hit, slapped, or pushed by a partner;
		Whereas 27 percent of teenagers have been in dating
			 relationships in which their partners called them names or put them
			 down;
		Whereas 29 percent of girls who have been in a
			 relationship said that they have been pressured to have sex or to engage in
			 sexual activities that they did not want;
		Whereas technologies such as cell phones and the Internet
			 have made dating abuse both more pervasive and more hidden;
		Whereas 30 percent of teenagers who have been in a dating
			 relationship say that they have been text-messaged between 10 and 30 times per
			 hour by a partner seeking to find out where they are, what they are doing, or
			 who they are with;
		Whereas 72 percent of teenagers who reported they'd been
			 checked up on by a boyfriend or girlfriend 10 times per hour by email or text
			 messaging did not tell their parents;
		Whereas parents are largely unaware of the cell phone and
			 Internet harassment experienced by teenagers;
		Whereas Native American women experience higher rates of
			 interpersonal violence than any other population group;
		Whereas violent relationships in adolescence can have
			 serious ramifications for victims, putting them at higher risk for substance
			 abuse, eating disorders, risky sexual behavior, suicide, and adult
			 revictimization;
		Whereas the severity of violence among intimate partners
			 has been shown to be greater in cases where the pattern of violence has been
			 established in adolescence; and
		Whereas the establishment of National Teen Dating Violence
			 Awareness and Prevention Week will benefit schools, communities, and families
			 regardless of socio-economic status, race, or sex: Now, therefore be it
		
	
		That the Senate—
			(1)designates the
			 week of February 4 through February 8, 2008, as National Teen Dating
			 Violence Awareness and Prevention Week; and
			(2)calls upon the
			 people of the United States, high schools, law enforcement, State and local
			 officials, and interested groups to observe National Teen Dating Violence
			 Awareness and Prevention Week with appropriate programs and activities that
			 promote awareness and prevention of the crime of teen dating violence in their
			 communities.
			
